         2:17-cr-20037-JES-JEH # 438       Page 1 of 6                                         E-FILED
                                                                Wednesday, 03 July, 2019 01:07:10 PM
                                                                       Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
         Plaintiff,                       )
                                          )
vs.                                       )       Crim. No. 17-20037
                                          )
BRENDT A. CHRISTENSEN,                    )
                                          )
         Defendant.                       )

          MOTION TO STRIKE VICTIM IMPACT EVIDENCE BASED ON
        VIOLATIONS OF THE FEDERAL RULES OF CRIMINAL PROCEDURE

         NOW COMES the Defendant, BRENDT A. CHRISTENSEN, by and through his

attorneys, and for his Motion to Strike Portions of the Government’s Victim Impact

presentation states as follows:

      1. As noted in previous motions, the government recently disclosed approximately

17 hours of videotaped interviews (and dozens of photographs) which it intends to use

at the penalty phase of this trial. Although defense counsel are in the process of

exploring a contract to reserve the services of a translator, thus far a quote on the length

of time it would take to have the videos translated (85 hours over approximately four

weeks) is all that has been obtained. (R. 436)

      2. Mr. Christensen has already argued extensively 1) that the recorded statements

of Ms. Zhang’s old classmates, teachers, and friends, along with videos of her school

and multitudinous photographs are not proper victim impact evidence, and 2) that they


                                              1
       2:17-cr-20037-JES-JEH # 438          Page 2 of 6



should be stricken as untimely due to the fact that the government has had this

evidence in its possession since October of 2018, but inexplicably waited until the week

before trial to provide it (even now in an incomplete form) to the defense. (R. 411, 418,

434, 436)

   3. This Motion is not intended to address what has already been argued. Rather,

this Motion addresses yet another, independent reason to strike the materials at issue:

the fact that the “interviews” were conducted in violation of the Federal Rules of

Criminal Procedure and the United States Constitution.

   4. Federal Rule of Criminal Procedure 15 addresses the taking of depositions in

criminal cases. In relevant part, the Rule states that a “party may move that a

prospective witness be deposed in order to preserve testimony for trial. The court may

grant the motion because of exceptional circumstances and in the interest of justice...”

Fed. R. Cr. P. 15(a)(1). Whoever seeks to take a deposition must give reasonable notice

of the deposition’s date and location. Fed. R. Cr. P. 15(b)(1). Generally, a defendant has

the right to be present at the taking of any deposition. Fed. R. Cr. P. 15(c)(1). But, if the

deposition is going to be taken outside of the United States, the Court may make

specific findings which condones a defendant’s absence. Fed. R. Cr. P. 15(c)(3).

   5. Although the government did not formally move for permission to take the

depositions of these seven witnesses, the evidence produced is identical to what would

have been produced pursuant to Rule 15. Specifically, agents of the government, with

the assistance of Chinese law enforcement, asked questions of the witnesses, whose

                                               2
         2:17-cr-20037-JES-JEH # 438               Page 3 of 6



answers were recorded, and then translated by FBI personnel. Clearly, the purpose of

the interviews was to preserve testimony to be presented at this trial.

    6. Other courts have allowed the depositions of government witnesses in

circumstances where the witness resides out of the country, and the remaining factors

were satisfied. See e.g. United States v. Ahmed, 2014 WL 7399298 *1 (EDNY 2014)1; United

States v. Abu Ghayth, 2014 WL 144653 (SDNY 2014); United States v. Salim, 855 F.2d 944,

949 (2d Cir. 1988).

    7. On the other hand, there are cases in which defendants have requested

permission to present videotaped statements at a penalty phase sentencing hearing, but

have been denied. For example, in United States v. Becton, 241 F.R.D. 433, 434 (SDNY

2006), the defendant requested permission and funds to retain a videographer to

conduct interviews of his children. The district court denied the request in large part

because it “excludes the prosecution from engaging in appropriate, sensitively

conducted, cross-examination of the children on whatever the defendant will seek to

elicit in the penalty phase…” Id.



1
 Finding that “[T]he testimony of the proposed witnesses could provide substantial proof of material facts
in this prosecution because the witnesses have personal knowledge of the conduct of one or more of the
defendants and that knowledge bears on the offenses charged in the Superseding Indictment. At this time,
despite the considerable efforts of the Government's attorneys, there is a substantial likelihood that the
Government will be unable to secure the witnesses' presence in the United States, for either depositions or
to testify at trial. This is because (1) the witnesses are currently in the custody of foreign governments and
those governments will not authorize the witnesses to travel to the United States for the purposes of
testifying, and (2) due to their criminal convictions, the United States may not permit the witnesses to
enter the United States. Likewise, the defendants cannot be present at the depositions abroad because
secure transportation and continuing custody cannot be assured at the witnesses' locations. Finally, the
Court finds that the defendants can meaningfully participate in the depositions through reasonable
means…”
                                                      3
        2:17-cr-20037-JES-JEH # 438             Page 4 of 6



    8. Similarly, in United States v. Mikhel, 889 F.3d 1003, 1062 (9th Cir. 2018), the district

court declined to allow the defendant to publish an interview with his former girlfriend

and a portion of an interview with his cousin. In so affirming the discretionary decision

by the district court, the Ninth Circuit noted that the video recordings were conducted

by a defense investigator using leading questions, the prosecutors had not been present

and therefore had no opportunity to cross-examine the witnesses, and the witnesses

were not under oath. Id.

    9. There are several legitimate concerns with the manner in which the testimony of

these seven individuals was obtained. First, the witnesses were at all times

accompanied by members of Chinese law enforcement and were told to cooperate with

the interviewers2. There is no way to discern whether or not they felt intimidated or

compelled to provide statements in a certain way to please law enforcement, or if they

were afraid not to comply. Second, without the benefit of cross-examination, there are

questions of accuracy of memory, potential bias, and questions of the witness’

motivation for testifying that cannot be elicited. Third, not only was the defense

prevented from inquiring as to potential areas of impeachment, it was also prevented

from asking questions that might have led to more favorable facts for Mr. Christensen.




2
 In discovery just received on July 2, 2019, transcripts of the interviews indicate that several of the
interviewees were told a similar version of the following statement by Chinese law enforcement prior to
answering questions: “[W]e are police officers of the Shanghai Public Security Bureau Criminal
Investigation Corps, questioning you on relevant matters. In compliance with “PR China Criminal
Procedural Law”, you should seek truth from facts and not to commit perjury or hide evidence; otherwise,
you will assume legal responsibilities concerned. Is it clear to you?” (Gov’t Bates No. 15488)
                                                   4
        2:17-cr-20037-JES-JEH # 438               Page 5 of 6



Finally, the fact that these interviews were taken in October of 2018, without even an

attempt to involve defense counsel and with absolutely no notice, and were not

disclosed until a week prior to the start of the penalty phase is the very definition of

trial by ambush and violates the clear purpose of Rule 15.3

    10. Allowing the government to present this evidence not only violates the Federal

Rules of Criminal Procedure, it also violates the principles of fundamental fairness,

procedural due process, the rights to confrontation and effective assistance of counsel,

and the requirement of heightened reliability in a capital sentencing proceeding

embodied in the Fifth, Sixth, and Eighth Amendments to the United States Constitution.

        WHEREFORE, Defendant requests that the relief requested in the Motion be

granted.

                Respectfully submitted,

                /s/Elisabeth R. Pollock                            /s/ George Taseff
                Assistant Federal Defender                         Assistant Federal Defender
                300 West Main Street                               401 Main Street, Suite 1500
                Urbana, IL 61801                                   Peoria, IL 61602
                Phone: 217-373-0666                                Phone: 309-671-7891
                FAX: 217-373-0667                                  Fax: 309-671-7898
                Email: Elisabeth_Pollock@fd.org                    Email: George_Taseff@fd.org

                /s/ Robert Tucker                                  /s/ Julie Brain
                Robert L. Tucker, Esq.                             Julie Brain, Esq.
                7114 Washington Ave                                916 South 2nd Street
                St. Louis, MO 63130                                Philadelphia, PA 19147
                Phone: 703-527-1622                                Phone: 267-639-0417
                Email: roberttuckerlaw@gmail.com                   Email: juliebrain1@yahoo.com

3
 Depositions in criminal cases are governed by Rule 15(a), the principal objective of which is the
preservation of evidence for use at trial. United States v. Adcock, 558 F.2d 397, 406 (8th Cir. 1977) (citing
8 J. Moore's Federal Practice P 15.01(3) at 15-8 (1976)).
                                                     5
       2:17-cr-20037-JES-JEH # 438        Page 6 of 6



                              CERTIFICATE OF SERVICE

      I hereby certify that on July 3, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing

to Assistant United States Attorneys Bryan D. Freres and Eugene L. Miller and Trial

Attorney James B. Nelson. A copy was also mailed to the defendant.

                                          /s/Elisabeth R. Pollock
                                          Assistant Federal Public Defender
                                          300 West Main Street
                                          Urbana, IL 61801
                                          Phone: 217-373-0666
                                          FAX: 217-373-0667
                                          Email: Elisabeth_Pollock@fd.org




                                             6
